DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 01/07/2021.
Claims 1-18 are pending have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection under 35 U.S.C. § 101, Applicant is of the opinion that the claims, as amended, are directed to patentable subject matter because the claims integrate any judicial exception into a practical application and recite patent-eligible subject matter like the claims in DDR Holdings, LLC v. Hotels.com, L.P., the present claims address a problem that specifically arises in computer technology. 773 F.3d 1245, 1257 (Fed. Cir. 2014).  In particular, the present claims recite technology for a blockchain-based transfer solution that provides data security. See, for example, Applicant’s Specification at paragraphs [0040]-[0041], which state (emphasis added):
[0040] In conventional blockchain-based transfer solutions, verification of a transfer transaction by each node in a blockchain network generally includes verifying whether the balance of the transferor account is sufficient, that is, whether the balance of account A is larger than or equal to the transfer amount, and if so, the verification is successful. This means that if the transfer is to be performed, the account balance of the transferor and the transfer amount will be exposed to each node in the blockchain network.
[0041] The focus of the present solution is how to determine whether the account balance of the transferor user is sufficient to pay the transfer amount without exposing the account balance and the transfer amount of the transferor user.
Further, Applicant alleges that the claimed technology improves data security with respect to account data of a transferor user, for example, by using smart contracts in a blockchain network to generate data structures of asset objects containing encrypted amounts, thus concealing transfer amounts and account balances of the transferor user. See, for example, Id., paragraphs [0042]-[0043], which states (emphasis added):
[0042] In order to meet this demand, in the embodiments of the present disclosure, smart contracts are deployed in the blockchain network, and an asset transferring system is established based on the smart contracts. In this system, there can be no concept of account balance, and instead, an amount in a user's account is turned to a data structure of an asset object. The asset is equivalent to a virtual item. During transferring between users, the transferor user spends an asset owned by the transferor user, and the asset is split into a transfer asset and a change asset. The transfer asset is transferred to the transferee user, and the change asset is returned to the transferor user, 
[0043] It should be noted that in this system, the data structure of the asset contains an encrypted amount, which is denoted as E tv), and the encrypted amount is generated by encrypting the amount (denoted as v) corresponding to the asset with a public key of the account that owns the asset. This means that the amount corresponding to the asset is concealed, and the account of the user who owns the asset has the right (using his private key) to view the amount corresponding to the asset the user owns. In addition, since the amount of asset held by each account is concealed, the account balance of each account is concealed.
As such, Applicant adds, even if the claims describe a judicial exception, as alleged by the Office, the features recited in the amended independent claims integrate any judicial exception into a practical application, thereby making the claims directed to patent eligible subject matter since “it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field” (PEG October 2019 points out (on page 13)) and the amended independent claims recite technology that improves data security of blockchain-based transfers, for example, by using smart contracts in a blockchain network to generate data structures of asset objects containing encrypted amounts, thus concealing transfer amounts and account balances. As such, just like the claims at issue in Enfish, LLC v. Microsoft Corporation—where the court found a type of data structure (a self-referential table) to be directed to a specific implementation of a solution to a problem in the software arts, and hence not directed to an abstract idea—the present claims are “directed to a specific implementation of a solution to a problem in the software arts.”
Additionally, Applicant alleges that several other recent decisions from the Federal Circuit also show that the present claims are not directed to an abstract idea. For example, in McRo, Inc. v. Bandai Namco Games America Inc., (Fed. Cir. Sept. 13, 2016), the Federal Circuit found that the claims were directed to specific implementation of a process “specifically designed to achieve an improved technological result in conventional industry practice” and concluded that the claims were thus not directed to an abstract idea (under Step 2A of Alice). McRo, Inc. v. Bandai Namco Games America Inc., slip op., 2015-1080 at 27 (Fed. Cir. Sept. 13, 2016).  The court noted that a factfinder “must look to the claims as an ordered combination, without ignoring the requirements of the individual steps,” whether at step one or step two of the Alice test. Id. at 21.  Further, Applicant adds, in Finjan, Inc. v. Blue Coat Systems, Inc., claims directed to behavior-based virus scanning were found to be directed to patent eligible subject matter because the claims recited specific steps to achieving a result rather than just the result itself. Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. Jan. 10, 2018) as such In the present case, the claims recite a specific ordered combination of features that leverages blockchain technology to perform transfers while concealing transfer amounts and account balances, for example, by creating transfer assets and change assets on a blockchain, and verifying transfer transactions based on the created assets.  For example, claim 1 recites “creating, by the transferor client device, a transfer asset that includes the encrypted transfer amount; ... creating, by the transferor client device, a change asset that includes the encrypted change amount; verifying, by the blockchain network, the transfer transaction, by using a smart contract in the blockchain network, wherein verifying the transfer transaction comprises determining that a sum of the encrypted transfer amount included in the transfer asset and the encrypted change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, by the blockchain network, using the smart contract in the blockchain network.” The specification explains how these specific steps provide technological advantages. See for example, Applicant’s specification, paragraphs [0040]-[0043], reproduced above in part. Thus, the claims are directed to a technology, which like the claims of McRo, is “specifically designed to achieve an improved technological result.” Finjan.
Examiner fully considers Applicant’s position, but respectfully disagree because the claims recite transferring asset (transferring money/account management), which is an abstract idea.  Specifically, the claims recite "accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts." which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve in accessing account See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” perform the steps or functions of " accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount,” “the change asset including a change amount that has been encrypted with a public key of a transferor,” and “encrypted transfer amount with a public key of the transferor account, thereby generating an encrypted change amount,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transferring asset (transferring money/account management).  As discussed above, taking the claim elements separately, the “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” perform the steps or functions of " accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customized advertisement/content for consumers.  Further, the additional element of “encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount,” “the change asset including a change amount that has been encrypted with a public key of a transferor,” and “encrypted transfer amount with a public key of the transferor account, thereby generating an encrypted change amount,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible and Examiner sustains the rejection.
With respect to the rejection relied up on as pointed out in the previous response, it is not based on (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)), (Enfish, LLC v. Microsoft Corporation), (McRo, Inc. v. Bandai Namco Games America Inc., (Fed. Cir. Sept. 13, 2016)), (Finjan, Inc. v. BlueCoat Systems, Case No. 2016-2520 (Fed. Cir. January 10, ), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to the rejection under 35 U.S.C. § 103, Applicant is of the opinion that the cited portions of the applied reference have not been shown to disclose or suggest all of the recited elements of at least amended claim 1. For example, on page 17, the Office Action relies on FIGS. 5E-1, 6D-1, and 8F, and on Col. 6, Line 64 - Col. 7, Line 17; Col. 10, Lines 4-24; Col. 26, Lines 34-42; Col. 42, Lines 1-26; Col. 46, Line 40 - Col. 47, Line 10; and Col. 55, Lines 20-67 of Bent with respect to the feature of “creating, by the transferor client device, a change asset and a transfer asset based on the transfer amount and an amount corresponding to the at least one expense asset,” which has been clarified in this response to recite “encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount;” “creating, by the transferor client device, a transfer asset that includes the encrypted transfer amount;” “encrypting, by the transferor client device, a change amount that equals a difference between the total expense amount and the transfer amount, with a public key of the transferor account, thereby generating an encrypted change amount;” and “creating, by the transferor client device, a change asset that includes the encrypted change amount.” During the interview, the Examiner did not point to any specific features of Bent with respect to the “at least one expense asset,” the “transfer asset,” and the “change asset” recited by amended claim 1. However, according to Bent, “[t]he source account transaction portal ... may comprise transaction parameter options for transactions from the source account.” (Bent, 46:65-47:1.) Bent further describes that “[t]ransaction parameter options can include order amounts (e.g., buy amounts, sell amounts, limit amounts, transaction time parameters (e.g., to execute the transaction at a specify date and/or time), and/or security identifiers (e.g., stock symbols) associated with the order, to name a few)” (Bent, 47:1-6.)  Applicant alleges that none of Bent’s “order amounts” have been shown to teach or suggest at least “a change amount that a difference between the total expense amount and the transfer amount,” as amended claim 1 recites, nor do the cited portions of Bent teach or suggest encrypting the change amount “with a public key of the transferor account, thereby generating an encrypted change amount” and “creating, by the transferor client device, a change asset that includes the encrypted change amount.” If the Office continues to cite the Bent reference, Applicant respectfully requests that the Office refer to the particular features of Bent being applied to the claimed features of “at least one expense asset,” the “transfer asset,” and the “change asset,” as recited by amended claim 1.
Examiner fully considers Applicant’s position and considers the argument moot as the claims have been amended and the prior art used to reject the claims have changed.  However, Agrawal disclose,
“The user may then invoke the CreateTransferTx to generate a transfer transaction request to transfer an amount of tokens from the user's public key to another user's public key. The transaction data of the transfer transaction request may include the public keys of the sender and receiver, a first operand ciphertext encrypting the negative of the transfer amount using the sender's public key, and a second operand ciphertext encrypting the transfer amount using the receiver's public key. When platform smart contract 210 receives the transfer transaction request, platform smart contract 210 may validate the cryptographic proof in the transfer transaction request and invoke the Transfer function. The Transfer function may then roll over any pending transactions on the public keys of the sender and receiver from prior epochs, verify that the public keys of sender and receiver are not locked (or are locked to the sender's address), verify the signature on the transfer transaction request, and post the transfer transaction as a pending transaction on the public keys of the sender and receiver. At a later epoch when another transaction is initiated on the public keys, the pending transaction is rolled over by adding the first operand ciphertext (representing a negative of the transaction amount) to the encrypted balance of the sender and adding the second operand ciphertext (representing a positive of the transaction amount) to the encrypted balance of the receiver. Because the transaction amount and updated balances are encrypted, a public view of platform smart contract state 230 would not be able to determine the transaction amount, thus creating confidentiality for the transaction.
A transaction mechanism for Ethereum consists of a set-up routine, user algorithms, and a platform smart contract. The platform smart contract maintains a state st which changes over time. The state at block height h is denoted by sth. Users rely on the state of the platform smart contract to create transactions. A user account is identified by a public key pk. Let MAX be the maximum amount of money that the mechanism can handle. Any amount below must be an integer between 0 and MAX.
This section describes how exactly the Σ-Bullets construction is used to create an efficient proof for stTransfer the statement which proofs that a ConfTransfer transaction is valid. Bulletproofs is used to perform the range proofs and use a sigma protocol to prove that the balances are properly encrypted. The conjunction of these two is stConfTransfer.
The Σ protocol takes as input the senders public key y the receiver's public key ŷ and an encryption of the senders balance after the transfer C L , n = C L C , C R , n = C R D.” (In at least Pars, 87, 110, 195-196)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Agrawal discloses “encrypting, by the transferor client device, a change amount (negative of the transfer amount) that equals a difference between the total expense amount and the transfer amount, with a public key of the transferor account (sender's public key), thereby generating an encrypted change amount; creating, by the transferor client device, a change asset (first operand ciphertext) that includes the encrypted change amount.”

Examiner Comments
Claim 2, “generated,” Claim 4, “owned.”  These are examples of language that is not positively recited. It has been held “…every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” See In re Wilder, 166 USPQ 545 (C.C.P.A 1970). Therefore, as these limitation are not positively recited, they will not differentiate the claims from the prior art.
Claims 5, 11 and 17 recites “…to indicate” are all intended use/functional language and does not have patentable weight as each describe the intended use of the parameter. (See MPEP 2103 I C, 2114 IV)
Claims 2, 8 and 14 recites “wherein the at least one expense asset, the change asset, and the transfer asset each include a Pedersen commitment parameter gvhr and a different encrypted random number E (r) generated by encrypting a different random number r…” which describes characteristic of asset.  However, as the recited characteristics of these items are not processed to In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-6 are directed to a method (Process).  Claims 7-12 are directed to a system (Machine).  Claims 13-18 are directed to a non-transitory, computer-readable medium (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite transferring asset (transferring money/account management), which is an abstract idea.  Specifically, the claims recite "accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts." which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve in accessing account information, creating transfer transaction and a change to the account asset (balance in view of the transfer transaction), submitting the transfer transaction to account service provider (back), verifying by the account service provider (back) the transfer transaction submitted based on the account information available and executing the transfer transaction to complete the transfer See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims such as “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network”  accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts."  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount,” “the change asset including a change amount that has been encrypted with a public key of a transferor,” and “encrypted transfer amount with a public key of the transferor account, thereby generating an encrypted change amount,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transferring asset (transferring money/account management).  As discussed above, taking the claim elements separately, the “A computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device: and each of the one or more computers comprising one or more computer memory devices interoperably coupled with the one or more computers one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers” and “the blockchain network, using the smart contract in the blockchain network” perform the steps or functions of " accessing a transferor account; receiving an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount; creating a transfer asset that includes the transfer amount; creating a change asset that includes the change amount; submitting a transfer transaction, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset; verifying the transfer transaction, wherein verifying the transfer transaction comprises determining that a sum of the transfer amount included in the transfer asset and the change amount included in the change asset is equal to the total expense amount included in the at least one expense asset; and in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, wherein executing the transfer transaction comprises: deducting the at least one expense asset from the transferor account; adding the change asset to the transferor account; and adding the transfer asset to the transferee accounts."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customized advertisement/content for consumers.  Further, the additional element of “encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount,” “the change asset including a change amount that has been encrypted with a public key of a transferor,” and “encrypted transfer amount with a public key of the transferor account, thereby generating an encrypted change amount,” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6, 8-12 and 14-18 further describe the abstract idea of transferring asset (transferring money/account management).  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “accessing a transferor account, by a transferor client device of a blockchain network.”  Although the Applicant’s Specification discloses,
“At S100, a transferor client logged in with a transferor account determines a transferee account, a transfer amount, and at least one expense asset.
In some embodiments of the present disclosure, a user can install a blockchain client on the user's own device (such as a mobile phone, a personal computer, etc.), register with the blockchain network through the blockchain client, and open an account. The user can then log in to the user's account on the blockchain client and manage the user's assets.” (PGPub, Pars. 53-54 as similarly 8, 10-11, 15, 58, 85, 102, 112, 123, 125, 131, 135, 140, 144, 148, 152, 155, 163)
However, the Applicant’s Specification does not describe what is involved in performing the act of “accessing” or the manner in which “accessing
Claims 7 and 13 are also rejected based on the same rational each recites similar language.
Claims 2-6, 8-12 and 14-18 are all rejected as each depend on claims 1, 7 and 13, respectively.
Claim 1 recites “receiving, by the transferor client device, an account identifier of a transferee account, information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account, wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount.”  Although the Applicant’s Specification discloses,
“At S100, a transferor client logged in with a transferor account determines a transferee account, a transfer amount, and at least one expense asset.
At S102, the transferor client creates a change asset and a transfer asset based on the transfer amount and an amount corresponding to the at least one expense asset.
At S200, the transferor client logged in with the transferor account determines a transferee account, a transfer amount, and at least one expense asset.
At S202, the transferor client creates a change asset and a transfer asset based on the transfer amount and an amount corresponding to the at least one expense asset.
At S300, the transferor client logged in with the transferor account determines the transferee account and at least one expense asset.
At S302, the transferor client creates a transfer asset based on an amount corresponding to the at least one expense asset.” (PGPub, Pars. 53, 61, 85-86, 102-103)
The Applicant’s Specification is silent of the language and does not disclose the transferor client device receiving an account identifier of a transferee account, information that 
Claims 7 and 13 are also rejected based on the same rational each recites similar language.
Claims 2-6, 8-12 and 14-18 are all rejected as each depend on claims 1, 7 and 13, respectively.
Claim 1 recites “encrypting, by the transferor client device, the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount… encrypting, by the transferor client device, a change amount that equals a difference between the total expense amount and the transfer amount… creating, by the transferor client device, a change asset that includes the encrypted change amount.”  Although the Applicant’s Specification discloses,
“It should be noted that in this system, the data structure of the asset contains an encrypted amount, which is denoted as E (v), and the encrypted amount is generated by encrypting the amount (denoted as v) corresponding to the asset with a public key of the account that owns the asset. This means that the amount corresponding to the asset is concealed, and the account of the user who owns the asset has the right (using his private key) to view the amount corresponding to the asset the user owns. In addition, since the amount of asset held by each account is concealed, the account balance of each account is concealed.
The Applicant’s Specification is silent of the language and does not disclose the transferor client device encrypting the transfer amount with a public key of the transferee account, thereby generating an encrypted transfer amount, encrypting a change amount that equals a difference between the total expense amount and the transfer amount nor does it disclose the transferor client device creating a change asset that includes the encrypted change amount.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 7 and 13 are also rejected based on the same rational each recites similar language.
Claims 2-6, 8-12 and 14-18 are all rejected as each depend on claims 1, 7 and 13, respectively.
Claim 1 recites “verifying, by the blockchain network, the transfer transaction, by using a smart contract in the blockchain network, wherein verifying the transfer transaction comprises determining that a sum of the encrypted transfer amount included in the transfer asset and the encrypted change amount included in the change asset is equal to the total expense amount included in the at least one expense asset… executing the transfer transaction, by the blockchain network, using the smart contract in the blockchain network…”  Applicant’s Specification discloses,
“In some embodiments, each node in the blockchain network uses a homomorphic encryption algorithm to determine whether the sum of the amount corresponding to the transfer asset and the amount corresponding to the change asset is equal to the amount corresponding to the at least one expense asset. It is well known that, homomorphic encryption refers to processing encrypted data to obtain an output, and decrypting the output, where the result is the same as the output obtained by processing the unencrypted data in the same way. Therefore, in some embodiments of the present disclosure, although the amounts corresponding to the transfer asset, the change asset, and the expense asset are encrypted and are concealed to the node, the node can use a homomorphic encryption algorithm to determine whether the sum of the amount corresponding to the transfer asset and the amount corresponding to the change asset is equal to the amount corresponding to the at least one expense asset without decrypting the encrypted amounts corresponding to the transfer asset, the change asset, and the expense asset.
Verifying the transfer transaction includes: determining, based on a homomorphic encryption algorithm, whether the sum of the amount corresponding to the transfer asset, the amount corresponding to the change asset, and the amount corresponding to the N other transfer assets is equal to the amount corresponding to the at least one expense asset.
Verifying the transfer transaction includes: determining, based on a homomorphic encryption algorithm, whether the sum of the amount corresponding to the transfer asset is equal to the amount corresponding to the at least one expense asset.” (PGPub, Pars. 68-69, 72, 94, 99, 108 as similarly 44-46, 49, 52, 55, 66, 73-75, 80-84, 93, 96, 100-101, 109-111, 119-124, 126-128, 130-136, 138-154)
However, the Applicant’s Specification does not describe how the blockchain network is using a smart contract in the blockchain network in verifying the transfer transaction nor does it describe how the blockchain network is executing the transfer transaction using the smart contract in the blockchain network.  Therefore, the Claim recites functional language but does In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 7 and 13 are also rejected based on the same rational each recites similar language.
Claims 4-5 are also rejected based on the same rational as the Specification do not describe how the claimed functions are performed.
Claims 2-6, 8-12 and 14-18 are all rejected as each depend on claims 1, 7 and 13, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a computer-implemented system, comprising: one or more computers of a blockchain network, the one or more computers of the blockchain network including a transferor client device,” and “each of the one or more computers comprising one or more computer memory devices interoperably coupled with one or more processors and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more processors of the one or more computers, perform operations comprising:”  However, the claim also recites steps performed by the transferor client device.  This makes the claim unclear to a person having ordinary skill in the art because the claim only provides that the one or more computers include a transferor client device, but the claim later recites that each of the one or more computers perform the operations “by the transferor client device,” while only one of the one or more computers is the transferor client device.  That is, “one or more computers” is broad enough to read on more than one computer, while only one of these computers is a transferor client device and the other computers that comprises the “one or more computers” would not be able to perform acts “by the transferor client device.”  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 13 is also rejected based on the same rational as it recites similar language.
Claims 8-12 and 14-18 are also rejected as each depend on claims 7 and 13, respectively.
Claims 8, 10, 14 and 16 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claims 8, 10, 14 and 16 are drawn to a product includes the recitation of “A computer-implemented system…” in claim 7 and “A non-transitory, computer-readable medium…” in claim 13.  On the other hand, evidence to support a position that claims are drawn to a process include:
Claims 8 and 14, “generated”
Claims 10 and 16, “owned,
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 8, 10, 14 and 16 to be drawn to either a product or process.
Therefore, claims 8, 10, 14 and 16 are attempting to claim both an apparatus and the method steps of using the apparatus.  However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a) (1) anticipated by Agrawal et al (US 2019/0164153).
With respect to claims 1, 7 and 13, Agrawal discloses a method, a computer-implemented system and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
accessing a transferor account, by a transferor client device of a blockchain network (Figs. 1-3; Pars. 84-89);
receiving, by the transferor client device, an account identifier of a transferee account (public key of the receiver), information that identifies a transfer amount, and information that identifies at least one expense asset of the transferor account (balance ciphertext), wherein the at least one expense asset includes a total expense amount that is greater than the transfer amount (Figs. 1-9; Pars. 4, 49-50, 80, 82, 84-88, 91-95, 110, 129-157, 163, 172);
encrypting, by the transferor client device, the transfer amount with a public key of the transferee account (receiver's public key), thereby generating an encrypted transfer amount (Figs. 1-9; Pars. 4, 30, 80, 84-87, 94, 140);
creating, by the transferor client device, a transfer asset (second operand ciphertext) that includes the encrypted transfer amount (Figs. 1-9; Pars. 4, 85-87, 116-119, 140);
encrypting, by the transferor client device, a change amount (negative of the transfer amount) that equals a difference between the total expense amount and the transfer amount, with a public key of the transferor account (sender's public key), thereby generating an encrypted change amount (Pars. 4, 49-50, 86-87, 179-180);
creating, by the transferor client device, a change asset (first operand ciphertext) that includes the encrypted change amount (Pars. 4, 68, 84-88, 94, 116-118);
submitting, by the transferor client device, a transfer transaction to the blockchain network, the transfer transaction including the account identifier of the transferee account, the transfer asset, the change asset, and the at least one expense asset (Figs. 1-9; Pars. 49-52, 80, 87, 91-95);
verifying, by the blockchain network, the transfer transaction, by using a smart contract in the blockchain, wherein verifying the transfer transaction comprises determining that a sum of the encrypted transfer amount included in the transfer asset and the encrypted change amount included in the change asset is equal to the total expense amount included in the at least one expense asset (Figs. 6-9; Pars. 49-77-78, 80-82, 86-87, 93-95, 124-160, 163-166, 274-282); and
in response to determining that the sum is equal to the total expense amount, executing the transfer transaction, by the network, wherein executing the transfer transaction comprises:
deducting, by the blockchain network, the at least one expense asset from the transferor account; adding, by the blockchain network, the change asset to the transferor account; and adding, by the blockchain network, the transfer asset to the transferee account  (Figs. 6-9; Pars. 4, 54-58, 80-82, 87-88, 140-157, 274-282).
With respect to claims 2, 8 and 14, Agrawal discloses all the limitations as described above.  Additionally, Agrawal discloses, wherein the at least one expense asset, the change asset, and the transfer asset each include a Pedersen commitment parameter gvhr and a different encrypted random number E (r) generated by encrypting a different random number r; and wherein determining that the sum of the encrypted transfer amount included in the transfer asset 
With respect to claims 3, 9 and 15, Agrawal discloses all the limitations as described above.  Additionally, Agrawal discloses wherein verifying the transfer transaction further comprises: determining whether the encrypted transfer amount included in the transfer asset and the change amount included in the change asset are both larger than or equal to zero according to a range proof (Pars. 64-65).
With respect to claims 4, 10 and 16, Agrawal discloses all the limitations as described above.  Additionally, Agrawal discloses wherein verifying the transfer transaction further comprises:
determining whether the at least one expense asset exists in assets owned by the transferor account (Figs. 5-9; Pars. 49-77-78, 80-82, 86-87, 93-95, 124-160, 163-166, 274-282).
With respect to claims 5, 11 and 17, Agrawal discloses all the limitations as described above.  Additionally, Agrawal discloses,
wherein a given expense asset includes a first state parameter (in amounts) indicating whether the given expense asset has been spent or not spent (Pars. 195-196); and
wherein verifying the transfer transaction further comprises:
for each expense asset included in the transfer transaction, determining, based on the first state parameter included in the expense asset, that that the expense asset has been spent (Pars. 47, 140-144, 179-180, 182-192, 195-196); and
in response to determining that the expense asset has not been spent, 
modifying the first state parameter included in the expense asset to indicate that the expense asset has been spent (Pars. 47-50, 140-144, 179-180, 182-192, 195-196).
With respect to claims 6, 12 and 18, Agrawal discloses all the limitations as described above.  Additionally, Agrawal discloses
wherein a given expense asset includes a second state parameter (outgoing amounts) indicating a presence or absence of the expense asset (Pars. 195-196); and 
wherein verifying the transfer transaction further comprises: 
for each expense asset included in the transfer transaction, determining whether the expense asset exists based on the second state parameter included in the expense asset (Pars. 47, 140-144, 179-180, 182-192, 195-196).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub GERVAIS et al. (US 2015/0262183); Account transfer transaction between source account and a destination account (Abstract, Figs. 1-6B; Pars. 48-69).
PGPub Bent, II et al. (US 9,374,370); Account transfer transaction between source account and a destination account using encryption and verifying the transfer transaction by a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685